COURT OF CHANCERY
OF THE
SAM GLASSCDCK 1:! STATE OF DELAWARE COUR'I' or Cl*]ANClERY COUR'I'E IOUSl-l

Vl(.‘[£C1lAi\‘C[-‘.I.LOR 34 TI tI-l CIRCLE-I
GEORGI'i'I'OWN, DELAWARE I994?

Date Submitted: June 5, 2015
Date Decided: June 8, 2015

Brad Greenspan Kathaleen St. .1. McCormick, Esquire

2995 Woodside Rd, Suite 400 Daniel M. Kirshenbaum, Esquire

Woodside, CA 94062 Young, Conaway, Stargatt & Taylor
100 North King Street

Gregory V. Varallo, Esquire Wilmington, DE 19899

Kevin M. Gaiiagher, Esquire

Christopher H. Lyons, Esquire A. Thompson Bayliss, Esquire

Richards, Layton & Finger, P.A. Abrams & Bayliss LLP

One Rodney Square 20 Montchanin Rd., Suite 200

920 North King Street Wilmington, DE 19807

Wilmington, DE 19801
Daniei B. Rath, Esquire

Kevin M. Coen, Esquire Rebecca L. Butcher, Esquire
Morris, Nichols, Arsht & Tunnel] LP Tyler O’Connell, Esquire
1201 North Market Street Landis Rath & Cobb LLP
Wilmington, DE 19801 919 North Market Street

Wilmington, DE 19801

RE: Brad D. Greenspan v. News Corporation, 81‘ 611.
CA. No. 9567—VCG

Dear Mr. Greenspan and Counsel:

I have Mr. Greenspan’s Motion “For Relief Under Rule 59(1), 60(a),
60(b)(1), 60(b)(2), 60(b)(5), 60(b)(6).” This Motion refers to my oral ruling of
May 28, 2015, which Mr. Greenspan characterizes as “alien/[ing] Defendants to
proceed to brief the Motion to Dismiss terminating the iitigation while eliminating
all the pending motions that Plaintiffhas "ﬁled and which the Supreme Court ruied
‘pending’ in its April 13, 2015 ruling.” As I understand Mr. Greenspan’s Motion,
it is based on a fundamentai misunderstanding of my oral ruling of May 28. Mr.
Greenspan apparently labors under the misconception that I wiii not consider his
Motion to Disqualify filed on March 24, 2015. However, pursuant to my oral

ruling, Mr. Greenspan’s Motion to Disqualify is to be briefed together with the
Dei’endants’ Motion to Dismiss, and I will hear both motions and oral argument
thereon at the same time.

Mr. Greenspan also apparently seeks reconsideration of my denial of his
Exceptions to Master Legrow’s Final Report dated April 2, 2015. I remain baffled
by those Exceptions, which I denied in a Letter Order on May 8, 2015. The
Master’s Final Report involved Mr. Greenspan’s Motion for Recusal, which the
Master granted in the Final "Report. As a result, this matter was reassigned to me
for all purposes. It appears that Mr. Greenspan meant to take exception to a
scheduling order referenced in the Master’s Final Report, although his Exceptions
did not so state. If that is the case, his Exceptions are moot, since I extended the
time within which he was permitted to respond to certain outstanding motions
made by the Defendants, beyond the time permitted by the Master’s scheduling
order. In any event, to the extent Mr. Greenspan seeks relief from my Letter Order
of May 8, 2015, that request is untimely.

For the foregoing reasons, Mr. Greenspan’s Motion for Relief “Under Rule
59(t), 60(a), 60(b)(1), 60(b)(2), 60(b)(5), 60(b)(6)” is DENIED. To the extent that
the foregoing requires an Order to take effect, IT IS SO ORDERED.

Mr. Greenspan has also sought certification of an interlocutory appeal of the
rulings in my letter dated April 29, 2015. I have attached an order denying that

request.
Sincerely,
/s/ Sam Glasscock III

Vice Chancellor

cc: Register in Chancery

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
BRAD D. GREENSPAN,
Plaintiff,

v. CA. NO. 9567~VCG
NEWS CORPORATION, 215'“ CENTURY FOX
CORPORATION, NEWS AMERICA
CORPORATION, WASHINGTON POST
CORPORATION, SONY CORPORATION, SONY
CORPORATION AMERICA, SONY MUSIC
ENTERTAINMENT INC, 550 DIGITAL MEDIA
VENTURES, INC, SONY BROADBAND
ENTERTAINMENT, INC, EUNIVERSE, INC,
NEWS CORPORATION, 21Sr CENTURY FOX,
EUNIVERSE, INC, RGRD LAW LLC,
NTAGEPOINT VENTURE PARTNERS, ORRICK
HERRINGTON LAW LLC, EMI MUSIC, WARNER
MUSIC GROUP, IAC CORPORATION, MYSPACE,
INC, ASKJEEVES, INC, JP MORGAN CHASE
CORPORATION, REDPOINT PARTNERS
CORPORATION, and ARENT FOX LAW LLC INC,

VVVVVVVVVUUUUVUVVVUVVVVV

Defendants.

ORDER DENYING LEAVE TO APPEAL FROM INTERLOCUTORY
ORDER

This 8th day ofJune 2015, the Plaintiff having made application under Rule
42 of the Supreme Court for an order certifying an appeal from the interlocutory
order of this Court, dated April 29, 2015, and the Court having found that such
order fails to decide a substantial issue Of material importance that merits appellate

review before a final judgment, that none of the criteria of Rule 42(b)(iii) apply,

that Plaintiff has failed to include in the application for interlocutory review a
statement that the applicant has determined in good faith that the application meets
the criteria set forth, as required by Rule 42(b)(iii), and that the application is
untimely; IT IS ORDERED that with respect to this Court’s Order of April 29,

2015, the Plaintiff’s request for certiﬁcation of an interlocutory appeal is DENIED.

/s/Sarn Glasscock III
Vice Chancellor